Citation Nr: 0936482	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-14 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from April 16, 2002, 
to July 2, 2003, and in excess of 50 percent since July 3, 
2003.

2.  Entitlement to an effective date earlier than July 3, 
2003, for the award of a 50 percent disability rating for 
PTSD.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
December 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD effective April 16, 2002.

The Board notes that in the April 2004 notice of 
disagreement, the Veteran disagreed with the 30 percent 
disability rating, as well as the effective date for the 
grant of service connection for PTSD.  However, a March 2005 
rating decision granted an earlier effective date of April 
12, 2001.  In the May 2005 substantive appeal, the Veteran 
indicated that he was only appealing the 30 percent 
disability rating assigned for his PTSD and did not appeal 
the effective date of the grant of service connection.  An 
October 2006 rating decision increased the rating for PTSD to 
50 percent, effective May 5, 2005.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  A December 2006 rating 
decision granted an effective date of July 3, 2003, for the 
award of a 30 percent disability rating, correcting the 
erroneous effective date of May 5, 2005.  In August 2009, the 
Veteran identified the issues on appeal as entitlement to an 
increased rating for PTSD and entitlement to an effective 
date earlier than July 3, 2003, for the award of a 50 percent 
disability rating for PTSD.  Accordingly, the Board finds 
that the issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD is not currently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in February 2007.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

With respect to the Veteran's claim for an increased rating 
for PTSD, the Veteran's most recent VA examination was in 
August 2002.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
As the Veteran's condition may have worsened since the date 
of the latest examination, the Board finds that a new 
examination is in order.

Next, in a February 2008 statement the Veteran's spouse 
indicated that while he is currently employed, he is not 
currently working and has not worked for quite some time.  
She indicated that he has had repeated conflicts with his 
employer and supervisors.  A January 2007 VA treatment record 
indicates that the Veteran has a history of an antisocial 
personality and anger outbursts and refused antidepressants 
stating that he could not work when he was on medication.  A 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, the issue of entitlement to a 
TDIU rating has been raised by the record.
Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for PTSD; a 40 percent disability rating 
for a left abdominal hernia; a 10 percent disability rating 
for scar residuals of a gunshot wound to the upper mid 
abdomen; and a 10 percent disability rating for residuals of 
a gunshot wound to the abdomen.  The combined disability 
rating is 80 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2008).  Therefore, he meets the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2008).  The remaining question before the Board 
therefore is whether the Veteran's service-connected 
disability nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Finally, with regard to the Veteran's claim of entitlement to 
an effective date earlier than July 3, 2003, for the award of 
a rating of 50 percent disability rating for PTSD, the Board 
finds that claim is inextricably intertwined with the 
Veteran's pending claim for an increased rating for PTSD.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since February 2007.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be reviewed and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF 
score.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings 
in relation to the pertinent evidence of 
record, including the Veteran's previous 
VA examination conducted in August 2002 
and February 2008 statements from the 
Veteran's spouse.  All signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should also describe the impact 
of the Veteran's PTSD on his occupational 
and social functioning.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected PTSD, without 
consideration of any other nonservice-
connected disability, renders him unable 
to secure or follow a substantially 
gainful occupation.

3.  Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is as 
likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for 
any opinion must be provided.

4.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

